USDC SDNY

 

DOCUMENT ILED
CALLY F
UNITED STATES DISTRICT COURT Bodh
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 1-13-20
x
DANIEL GARRA, et al,
Plaintiffs,
-against- 17-cv-1293 (ALC)
METRO NORTH RAILROAD, et al, ORDER
Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:

On January 2, 2020, the Court granted Defendants’ request for a continuance.
Accordingly, the Court sets the following trial schedule. Jury selection and trial will commence
on April 6, 2020. The parties shall submit any motions in limine along with their proposed pre-
trial orders and voir dire scripts by March 23, 2020. Any responses in opposition shall be due
March 30, 2020. The Court will hold a final pre-trial conference in this matter on April 2, 2020
at 10:30 a.m. The parties (and/or counsel) should appear in person in Courtroom 130 at the
Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York, on the

date and time specified above.

SO ORDERED.

 

New York, New York ANDREW L. CARTER, JR.
United States District Judge

Dated: January 13, 2020

 

 

 
